                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


GRACE MARY ALLESXANDRO,

      Plaintiff,

     v.                                                   Case No. 19-CV-1882

ANDREW M. SAUL,
Commissioner of Social Security,

      Defendant.


                                 DECISION AND ORDER


       Grace Mary Allesxandro, who is representing herself, seeks judicial review of the final

decision of the Commissioner of the Social Security Administration (“SSA”) denying her

claim for supplemental security income (“SSI”) under the Social Security Act, 42 U.S.C. §

405(g). For the reasons below, the Commissioner’s decision is affirmed and the case is

dismissed.

                                      BACKGROUND

       On December 6, 2016, Allesxandro filed an application for SSI alleging disability

beginning on June 7, 2010 due to a left arm fracture, left arm nerve damage, migraines,

arthritis in neck, bulging disc in neck, trichotillomania, depression, sleep apnea, and anxiety

attacks. (Tr. 177.) Allesxandro’s application was denied initially and upon reconsideration.

(Tr. 12.) Allesxandro filed a request for a hearing and a hearing was held before an

Administrative Law Judge (“ALJ”) on September 6, 2018. (Tr. 27–62.) Allesxandro testified

at the hearing, as did Joseph Entwisle, a vocational expert (“VE”). (Id.)




          Case 2:19-cv-01882-NJ Filed 12/22/20 Page 1 of 10 Document 17
       In a written decision issued February 4, 2019, the ALJ found that Allesxandro had the

severe impairments of history of left arm fracture, obesity, depression, and anxiety. (Tr. 14.)

The ALJ found that Allesxandro did not have an impairment or combination of impairments

that met or medically equaled one of the listed impairments in 20 C.F.R. pt. 404, subpt. P,

app. 1 (the “Listings”). (Tr. 15–16.) The ALJ further found that Allesxandro had the residual

functional capacity (“RFC”) to perform light work, with the following limitations: limited to

frequent handling and fingering with the left upper extremity; cannot climb ladders, ropes, or

scaffolds; must avoid exposure to unprotected heights, hazards, and moving machinery;

limited to job that are unskilled, simple, and routine; and limited to jobs having only

occasional decision making, changes in the work setting, and interaction with supervisors, co-

workers, and the public. (Tr. 16.)

       The ALJ found that Allesxandro had no past relevant work, but given her age,

education, work experience, and RFC, jobs existed in significant numbers in the national

economy that she could perform. (Tr. 20–21.) As such, the ALJ found that Allesxandro was

not disabled from the date her application was filed until the date of the decision. (Tr. 21.)

The ALJ’s decision became the Commissioner’s final decision when the Appeals Council

denied Allesxandro’s request for review. (Tr. 1–6.)

                                            DISCUSSION

       1.      Applicable Legal Standards

       The Commissioner’s final decision will be upheld if the ALJ applied the correct legal

standards and supported his decision with substantial evidence. 42 U.S.C. § 405(g); Jelinek v.

Astrue, 662 F.3d 805, 811 (7th Cir. 2011). Substantial evidence is not conclusive evidence; it

is “such relevant evidence as a reasonable mind might accept as adequate to support a

                                              2

            Case 2:19-cv-01882-NJ Filed 12/22/20 Page 2 of 10 Document 17
conclusion.” Schaaf v. Astrue, 602 F.3d 869, 874 (7th Cir. 2010) (internal quotation and citation

omitted). Although a decision denying benefits need not discuss every piece of evidence,

remand is appropriate when an ALJ fails to provide adequate support for the conclusions

drawn. Jelinek, 662 F.3d at 811. The ALJ must provide a “logical bridge” between the

evidence and conclusions. Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000).

       The ALJ is also expected to follow the SSA’s rulings and regulations in making a

determination. Failure to do so, unless the error is harmless, requires reversal. Prochaska v.

Barnhart, 454 F.3d 731, 736–37 (7th Cir. 2006). In reviewing the entire record, the court does

not substitute its judgment for that of the Commissioner by reconsidering facts, reweighing

evidence, resolving conflicts in evidence, or deciding questions of credibility. Estok v. Apfel,

152 F.3d 636, 638 (7th Cir. 1998). Finally, judicial review is limited to the rationales offered

by the ALJ. Shauger v. Astrue, 675 F.3d 690, 697 (7th Cir. 2012) (citing SEC v. Chenery Corp.,

318 U.S. 80, 93–95 (1943); Campbell v. Astrue, 627 F.3d 299, 307 (7th Cir. 2010)).

       2.      Application to this Case

       Allesxandro challenges the ALJ’s decision solely based on new evidence regarding her

mental limitations. (Pl.’s Br., Docket # 11.) However, this evidence cannot be the basis for

reversing the ALJ’s decision under sentence four. See 42 U.S.C. § 405(g). Further, Allesxandro

has not requested a sentence-six remand, which allows a reviewing court to remand a case to

the Commissioner for consideration of additional evidence upon a showing that there is “new

evidence which is material and that there is good cause for the failure to incorporate such

evidence into the record in a prior proceeding.” § 405(g) (sixth sentence). Evidence is “new”

if it did not exist or was unavailable to the claimant at the time of the hearing. Schmidt v.

Barnhart, 395 F.3d 737, 742 (7th Cir. 2005). And it is “material” if it is reasonably probable

                                               3

            Case 2:19-cv-01882-NJ Filed 12/22/20 Page 3 of 10 Document 17
that the ALJ would have reached a different conclusion had the evidence been considered.

Id. at 741–42. Thus, new evidence is only material if it is “relevant to the claimant’s condition

during the relevant time period encompassed by the disability application under review.” Id.

(citation omitted).

       Here, Allesxandro seeks to introduce treatment notes from December 2019 to March

2020 from psychiatrist Dr. Ahmad Khan. (Pl.’s Br. at 1.) Allesxandro established care with

Dr. Khan on December 12, 2019; he assessed diagnoses of moderate recurrent major

depression and obsessive-compulsive disorder. (Id. at 7.) In subsequent monthly medication

checks, Dr. Khan noted that Allesxandro’s mood was dysthymic, anxious, unhappy, and

dysphoric. (Id. at 1, 3, 5.) Further, Dr. Khan noted that Allesxandro’s affect during visits was

abnormal, constricted, and indifferent. (Id.) However, Allesxandro established care with Dr.

Khan ten months after the ALJ rendered his decision. And, as the Commissioner points out,

Dr. Khan’s treatment notes do not indicate that they relate to Allesxandro’s condition during

the time period under consideration by the ALJ. (Def.’s Br. at 9, Docket # 15.)

       Thus, it is not reasonably probable that the ALJ would have reached a different

conclusion had Dr. Khan’s treatment notes been considered. First, “medical evidence

postdating the ALJ’s decision, unless it speaks to the patient’s condition at or before the time

of the administrative hearing, could not have affected the ALJ’s decision and therefore does

not meet the materiality requirement.” Getch v. Astrue, 539 F.3d 473, 484 (7th Cir. 2008). Dr.

Khan does not opine that the treatment notes reflect the severity of Allesxandro’s mental

impairments when these impairments were assessed by the ALJ. Moreover, while the new

treatment notes document deficits in Allesxandro’s mood and affect, Dr. Khan did not

evaluate Allesxandro’s functional limitations or opine that she could not maintain full-time

                                               4

         Case 2:19-cv-01882-NJ Filed 12/22/20 Page 4 of 10 Document 17
employment due to her mental limitations. Therefore, Dr. Khan’s treatment notes are not

material evidence warranting a sentence-six remand.

       Allesxandro also seeks to introduce the results of an attention deficit hyperactivity

disorder (ADHD) test completed in January 2020 by Dr. Marilyn Befera-Zielinski. Dr. Khan

referred Allesxandro to Dr. Befera-Zielinski, who wrote a letter on January 16, 2020

explaining the results of an Adult ADHD Checklist. (Pl.’s Br. at 10.) Dr. Befera-Zielinski

noted that Allesxandro’s profile was “suggestive of ADHD” and that she had “significant

problems with attention span unless interested in something” and was “easily distracted.”

(Id.) Dr. Befera-Zielinski also stated that Allesxandro had poor listening skills, significant

restlessness, and an internal sense of anxiety or nervousness. (Id.) However, as with Dr. Khan,

there is nothing in Dr. Befera-Zielinski’s letter to suggest that the opinion addresses

Allesxandro’s mental limitations at the time of the ALJ’s decision, as opposed to a subsequent

worsening of her mental limitations. As such, Dr. Befera-Zielinski’s letter is not material

evidence, and would not warrant a sentence-six remand.

       As to the evidence that the ALJ did consider, Allesxandro does not assert any specific

errors made by the ALJ. However, as Allesxandro is representing herself, I construe her brief

as an argument that the ALJ’s mental RFC was not supported by substantial evidence. RFC

is the most the claimant can do in a work setting “despite her limitations.” Young v. Barnhart,

362 F.3d 995, 1000–01 (7th Cir. 2004); see also 20 C.F.R. § 404.1545(a)(1); Social Security

Ruling (“SSR”) 96–8p. Again, the ALJ assigned the following limitations in Allesxandro’s

RFC to address her mental impairments: jobs that are unskilled, simple, and routine and jobs

having only occasional decision making, changes in the work setting, and interaction with

supervisors, co-workers, and the public. (Tr. 16.) The Commissioner contends that the ALJ

                                              5

         Case 2:19-cv-01882-NJ Filed 12/22/20 Page 5 of 10 Document 17
did not err in formulating Allesxandro’s mental RFC but instead properly considered the

relevant objective medical and opinion evidence. (Def.’s Br. at 3–4.)

         Allesxandro alleged disability stemming from the mental impairments of depression,

anxiety, and trichotillomania.1 In her Adult Function Report, Allesxandro stated that she had

no problems getting along with family, friends, neighbors, or others. (Tr. 191.) Further, she

reported problems completing tasks, but no difficulties with concentration, understanding, or

following instructions. (Tr. 192.) Allesxandro noted that she could finish what she started and

follow written instructions well. (Id.) However, she reported that she could handle stress “ok,”

was not good at handling changes in routine, and pulled her hair out when stressed. (Tr. 193–

94.) During the hearing, Allesxandro explained that her trichotillomania has “a lot to do with

nerves and anxiety and stress” and often, she does not know she is pulling her hair out and

does not mean to do it. (Tr. 38.) Allesxandro testified that she pulls her hair so much that she

gets bald spots and keeps it short in order to control her trichotillomania. (Tr. 38.) She stated

that although she was prescribed Paxil, the medication did not help with her trichotillomania.

(Tr. 42.)

         The ALJ found that although Allesxandro’s medically determinable impairments

could reasonably be expected to cause her alleged symptoms, her statements concerning the

intensity, persistence, and limiting effects of the symptoms were not entirely consistent with

the medical evidence and the other evidence in the record. (Tr. 17.) The ALJ began with the

medical evidence. He noted that while Allesxandro’s treatment notes showed a history of

depression and anxiety, mental status examinations showed she was alert and oriented to

                                    
1
 Trichotillomania is a mental disorder that involves recurrent, irresistible urges to pull out hair from one’s
scalp, eyebrows, or other areas of the body, despite attempts to stop. Trichotillomania (hair-pulling disorder),
Mayo Clinic, https://www.mayoclinic.org/diseases-conditions/trichotillomania/symptoms-causes/syc-
20355188 (last visited December 7, 2020).
                                                         6

            Case 2:19-cv-01882-NJ Filed 12/22/20 Page 6 of 10 Document 17
person, place, and time; her behavior, judgment, and thought content were normal;

depression screens were negative on two occasions; and there was no evidence of ongoing

treatment for depression and anxiety since her application date. (Tr. 18.)

       The ALJ then considered the opinion evidence. In a Third-Party Function Report,

Allesxandro’s husband reported that she is under constant stress that makes her pull out her

hair and is depressed. (Tr. 206.) He also stated that Allesxandro is able to pay attention as

long as needed and follow written instructions. (Tr. 212.) The ALJ gave Allesxandro’s

husband’s opinion limited weight, given his personal relationship with Allesxandro and the

fact that treatment notes showed some deficits in Allesxandro’s mood, but her memory,

attention, and concentration were intact. (Tr. 18.)

       Next, the ALJ considered a March 2017 consultative examination completed by Dr.

Befera-Zielinski. As to psychiatric history, Dr. Befera-Zielinski noted that Allesxandro’s

current medications included Paxil and Lorazepam and that Allesxandro had seen counselors

and psychiatrists since childhood but had not been followed by one for the past six years. (Tr.

770.) Dr. Befera-Zielinski noted that Allesxandro was alert, oriented, and cooperative with a

sad mood and restricted affect, but did not appear particularly anxious. (Tr. 772.) Allesxandro

reported some symptoms of depression, including avoiding going out and being around

people. (Id.) She stated that she experienced panic attacks and pulls her hair out constantly,

which creates bald sports and makes her self-conscious. (Id.) Further, she reported that she

enjoys socializing with her family, children, and parents but has never been good with

maintaining concentration, persistence, and pace. (Tr. 773.)

       Dr. Befera-Zielinski noted that on formal mental status testing, all areas were within

normal limits, with the exception of reductions in verbal abstraction ability. (Tr. 772.)


                                              7

         Case 2:19-cv-01882-NJ Filed 12/22/20 Page 7 of 10 Document 17
Moreover, Dr. Befera-Zielinski reported that Allesxandro was a good remote historian; had

very good recent memory and fund of knowledge; had concentration adequate for the

evaluation as evidenced by her ability to perform serial sevens with ease; and could follow a

three-step command. (Tr. 772–73.) Dr. Befera-Zielinski opined that Allesxandro would be

able to understand, remember, and carry out simple instructions but would be expected to

have moderate to severe limitations responding appropriately to supervisors and co-workers.

(Tr. 775.) Dr. Befera-Zielinski also opined that Allesxandro would likely not have any

problem maintaining concentration and attention for simple tasks but would have trouble

multitasking. (Id.) Further, Dr. Befera-Zielinski noted that Allesxandro “traditionally has had

profound limitations withstanding work stress and adapting to change.” (Id.) The ALJ gave

Dr. Befera-Zielinski’s opinion great weight, reasoning that it was consistent with the results

of the consultative examination. (Tr. 19.) The ALJ noted that Dr. Befera-Zielinski’s finding

as to Allesxandro’s ability to understand, remember, and carry out simple instructions was

supported by Allesxandro’s intact memory, attention span, and concentration. (Id.)

Additionally, the ALJ noted that “based on [Allesxandro’s] statements regarding her social

functioning,” a finding that Allesxandro could perform work with no more than occasional

interaction with supervisors, co-workers, and the public was appropriate. (Id.)

       The ALJ then evaluated the opinions of the state agency consultants. At the initial

level, Dr. Soumya Palreddy opined that Allesxandro was moderately limited in her ability to

carry out detailed instructions; maintain attention and concentration for extended periods;

work in coordination with or in proximity to others without being distracted by them; and

complete a normal workday and workweek without interruptions from psychologically based

symptoms and perform at a consistent pace without an unreasonable number and length of

                                              8

         Case 2:19-cv-01882-NJ Filed 12/22/20 Page 8 of 10 Document 17
rest periods. (Tr. 72.) Dr. Palreddy explained that Allesxandro could complete simple two-to-

three-step tasks with adequate pace and persistence. (Id.) Dr. Palreddy also opined that

Allesxandro had moderate limitations in social interaction, including the ability to interact

appropriately with the general public; accept instructions and respond appropriately to

criticism from supervisors; and get along with coworkers or peers without distracting them or

exhibiting behavioral extremes, based on reports of difficulty interacting with others and the

need to pull her hair when stressed. (Id.) Further, Dr. Paldreddy found that Allesxandro was

moderately limited in her ability to respond appropriately to changes in the work setting and

could perform work with no more than routine job stress and occasional process changes. (Tr.

73.) State agency consultant Dr. Karla Delcour concurred with Dr. Palreddy’s limitations at

the reconsideration level. (Tr. 85–87.)

       The ALJ gave Drs. Palreddy and Delcour’s opinions great weight with regard to

Allesxandro’s ability to complete simple two-to-three-step tasks, as they were supported by

Allesxandro’s ability to read and watch movies and help her children with homework,

completion of a master’s degree in 2016, and mental status examinations that showed good

memory, attention span, and concentration. (Tr. 19.) However, the ALJ further limited

Allesxandro to no more than occasional interaction with supervisors, co-workers, and the

public “based on her subjective complaints of not wanting to go anywhere and feeling self-

conscious around others.” (Id.)

       The record evidence fully supports the ALJ’s RFC determination. As the ALJ noted,

despite a history of depression and anxiety, the record contained little evidence of mental

health treatment, mental status examinations were largely normal, and Allesxandro reported

no difficulties with concentration, understanding, or following instructions. And although

                                              9

         Case 2:19-cv-01882-NJ Filed 12/22/20 Page 9 of 10 Document 17
Allesxandro reported difficulties related to her trichotillomania, such as handling stress, the

ALJ accounted for Allesxandro’s alleged symptoms in the RFC. Critically, Allesxandro does

not explain how these limitations are inadequate. For these reasons, the ALJ did not err in

his mental RFC assessment.

                                      CONCLUSION

       The ALJ’s mental RFC is supported by substantial evidence. Thus, the

Commissioner’s decision is affirmed and the case is dismissed.

                                             ORDER

         NOW, THEREFORE, IT IS ORDERED that the Commissioner’s decision is

AFFIRMED.

         IT IS FURTHER ORDERED that this action is DISMISSED. The Clerk of Court

is directed to enter judgment accordingly.



         Dated at Milwaukee, Wisconsin this 22nd day of December, 2020.


                                                   BY THE COURT
                                                              T




                                                   NANCY JOSEP
                                                            JOSEPHPH
                                                   United States Magistrate Judge




                                              10


         Case 2:19-cv-01882-NJ Filed 12/22/20 Page 10 of 10 Document 17
